The opinion of the court was delivered by
Read, J.
By the agreement, the expenses of carrying it out, printing new bonds, &c., were to be sustained by the new company, and the court was right in saying that these words, “ printing bonds, &c.,” did not restrict the agreement to expenses of that character only, but considered it covered all reasonable and necessary expenses in carrying out the arrangement. There was therefore no error in the charge to the jury.
Upon the reserved point the court were also right — because the plaintiffs were the only persons entitled to the compensation, as the expenses were exclusively borne by them, and if the joining of the other parties to the agreement were necessary in a mere technical point of view as nominal plaintiffs, the record could be amended here by adding their names. There is nothing in the other assignments of error.
Judgment affirmed.